Citation Nr: 0706217	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-00 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to service connection for low back disorder.  




REPRESENTATION

Appellant represented by:	The American Legion






ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to July 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an RO decision in October 2001.  

In a November 2001 decision, the RO denied the veteran's 
claim of service connection for headaches and for cervical 
spine disability.  Later that month, the veteran was notified 
of that decision and filed a timely Notice of Disagreement.  

Although he was issued a Statement of the Case (SOC), the 
veteran did not submit a timely Substantive Appeal with 
respect to the denials of service connection for headaches or 
for cervical spine disability.  Therefore, those decisions 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2006).  

Accordingly, the Board has no jurisdiction over those issues 
and neither will be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2006).  



FINDINGS OF FACT

1.  In a December 1974 decision, the Board denied the 
veteran's original claim of service connection for a back 
disorder.  

2.  The evidence associated with the record since the Board's 
December 1974 decision is neither cumulative nor redundant 
and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

3.  The currently demonstrated low back degenerative changes 
are shown as likely as not to be due to injury that the 
veteran sustained while he was on active duty.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

2.  By extending the benefit of the doubt to the veteran, his 
low back disability manifested by degenerative changes is due 
to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 5103, 5103A, 5107(b), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

VA has a statutory duty to assist the veteran in the 
development of claim of service connection for back 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Given the favorable action taken hereinbelow, discussion of 
VCAA is not required at this time.  



II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  38 C.F.R. § 3.303(b).  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board denied the veteran's original claim of service 
connection for a back disorder in December 1974.  

That decision is final based on the law and regulations then 
in effect.  38 U.S.C. § 4004 (1970); 38 C.F.R. §§ 19.104 
(1974).  

Generally, a claim which has been denied may not thereafter 
be reopened and allowed, and a claim based upon the same 
factual basis may not be considered.  38 U.S.C.A. § 7105.  
The exception to this rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the VA shall reopen the claim and review the former 
disposition of the claim.  

When the veteran requested that the RO reopen his claim, new 
and material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  Inasmuch as the 
veteran's claim was filed before that date, these recent 
changes are not applicable in this case.

In any event, if new and material evidence is presented, the 
Board may then proceed to evaluate the merits of the claim 
but only after insuring that the duty to assist the veteran 
in the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).  

The evidence added to the record in connection with the 
veteran's application to reopen includes a May 2001 statement 
from W. F. F., Jr., M.D.; statements from the veteran's wife 
dated in December 2003 and January 2006; and a July 2005 
statement from a VA neurologist.  

The wife stated in this regard that she had known that the 
veteran had had a bad back since his return from service.  

In a May 2001 statement, Dr. F. opined that the veteran had a 
history of multiple back strains/sprains and degenerative 
disc disease that were the result of multiple injuries in 
service.  

In a July 2005 statement, a VA neurologist noted the 
veteran's history of having had the multiple back injuries in 
service, as well as recent radiographic evidence of lumbar 
degenerative changes and opined that the back injuries in 
service likely predisposed the veteran to develop such 
changes.  

Such evidence clearly is new.  It also is material in that it 
provides a basis for linking the current low back disability 
to disease or injury in service.  As such, new and material 
evidence to reopen the claim has been presented.  

Accordingly, the Board may evaluate the merits of the claim 
in light of the entire evidentiary record.  Elkins.  

A careful review of the record in this regard clearly shows 
that the veteran sustained injuries to his low back in 
service.  

During an orthopedic consultation in March 1958, an X-ray 
study revealed a congenital anatomical variation in the 
articulating facets of L3 and L4.  However, the orthopedic 
consultant found that the veteran's low back pain was 
associated with lumbosacral strain.  

In April 1958, the veteran was involved in a automobile 
accident and sustained a fractured left clavicle, a sprained 
left ankle, and abrasions of the left hand and left ankle.  

In May 1959, R. H. T., M.D., noted that, shortly after the 
accident, the veteran's back problems had recurred.  
Following an examination, Dr. T. found that the veteran's 
lumbosacral joint sprain in service had been aggravated by 
the motor vehicle accident in April 1958.  

The veteran filed his initial claim of service connection for 
low back disorder in October 1968.  

In support of his claim, the veteran submitted statements 
from J. A. S., M.D., his private physician, and from a 
chiropractor.  They showed that, during the ten years after 
service, the veteran had been treated for radiating low back 
necessitating treatment with bedrest, sedatives and muscle 
relaxers.  

In 1968, Dr. S. referred the veteran to an orthopedic surgeon 
who concluded that the veteran was suffering from 
intermittent nerve root pressure, probably due to disc 
protrusion.  

The chiropractor also suggested that the veteran's pain was 
related to his back trauma in service.  

In January 1969, the veteran underwent a VA orthopedic 
examination when he reiterated the history of having an 
automobile accident and complaints of low back pain in 
service.  Following the examination, the diagnosis was that 
of residuals of a back injury.  

The VA examiner found no evidence of a relationship between 
the veteran's low back disability and his service-connected 
residuals of a fracture of the left clavicle.  However, he 
noted that the X-ray studies showed evidence of arthritis in 
the lumbar spine.  

The more recent records show that the veteran continued to be 
treated for complaints of low back pain, primarily diagnosed 
as being due to arthritis and degenerative disc disease.  The 
statements from the veteran's wife confirm that such 
symptomatology has been continuous since service.  

Following an August 2001 VA examination, the VA examiner 
opined that the veteran's problems were not of the type that 
would have arisen from lifting a garbage pail in service.  
However, he acknowledged that, without examining the veteran 
at the time of the incident, he could not really say.  

Following the December 2005 VA examination, the VA examiner 
opined that it was impossible, at this time, to link the 
veteran's current spinal damage to an injury in service.  
However, the examiner did not present any rationale for her 
conclusion.  

Based on a review of the entire record, the Board finds that 
the evidence is in relative equipoise in showing that the 
currently demonstrated low back disability manifested by 
degenerative changes as likely as not is due to injury that 
was incurred in service.  

By extending the benefit of the doubt to the veteran, service 
connection for low back degenerative changes is warranted.  



ORDER

New and material evidence has been submitted to reopen the 
claim of service connection for back disorder.  

Service connection for low back degenerative changes is 
granted.  


______________________________________________
STEPHEN L. WIILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


